DETAILED ACTION
This office action is in response to communication filed on 02/17/2021. Claims 1,  9 and 17 have been amended. Claims 1-20 are pending on this application.

Allowable Subject Matter
2.    Claims 1-20 are allowed.
3.    The following is an examiner's statement of reasons for allowance: the closest prior art of record: Cellier et al. U.S. patent No. 5,884,269.
Fig. 7 of Cellier et al. discloses an organization of compressed information comprising: a header (702) based on an input stream (701); wherein the header (702) includes: a base (Block Length), a scheme (Table Select)  and a delta count (last block sample count LBSC); determining whether there are any remaining values (last block sample count LBSC ) in an uncompressed input stream (701) based on the selected header (702); reading a first next value stream (see Fig. 4 step 405 “No” for reading the next value) from the input (701). 
With respect to claim 1, in addition to other elements in the claim, prior art considered individual or combination does not teach: determining whether the read first next value is representable with a current base scheme by verifying a resulting difference between the current value and the first next value can be represented by a number of bytes specified by the scheme; calculating the delta count based on determining that the read first next value is representable with the current base scheme; and writing the calculated delta count to the selected header.
With respect to claim 9, in addition to other elements in the claim, prior art considered individual or combination does not teach: determining whether the read first next value is representable with a current base scheme by verifying a resulting difference between the current value and the first next value can be represented by a number of bytes specified by the scheme; calculating the delta count 
With respect to claim 17, in addition to other elements in the claim, prior art considered individual or combination does not teach: determining whether the read first next value is representable with a current base scheme by verifying a resulting difference between the current value and the first next value can be represented by a number of bytes specified by the scheme; calculating the delta count based on determining that the read first next value is representable with the current base scheme; and writing the calculated delta count to the selected header.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”














Contact Information

4.	Any inquiry concerning this communication or earlier communications from the examiner 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

03/10/2021
/LINH V NGUYEN/Primary Examiner, Art Unit 2845